OPINION — AG — A POLICE OFFICER WHO WAS NOT A MEMBER OF A MUNICIPAL POLICE PENSION AND RETIREMENT SYSTEM FOR SEVEN YEARS DUE TO THE VOLUNTARY WITHDRAW OF PARTICIPATION BY HIS DEPARTMENT BY VOTE OF THE OFFICER MEMBERSHIP, MAY NOT CLAIM THOSE YEARS AS CREDITABLE SERVICE TOWARDS RETIREMENT ON THE BASIS OF TWENTY YEARS SERVICE BECAUSE IT WAS THE INTENT OF THE LEGISLATURE TO MAINTAIN THE ACTUARIAL SOUNDNESS OF THE PENSION SYSTEM, IN PART, BY WAY OF A MANDATORY MINIMUM PARTICIPATION AND CONTRIBUTION PERIOD. CITE: 11 Ohio St. 1977 Supp., 50-102 [11-50-102], 11 Ohio St. 1977 Supp., 50-114 [11-50-114] (JEFFERY L. WEEKS)